Citation Nr: 1303105	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  11-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a thyroid disability, to include as due to exposure to ionizing radiation.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cardiac disability, to include as due to exposure to ionizing radiation.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression, to include as due to exposure to ionizing radiation.  

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by a head rash, to include as due to exposure to ionizing radiation.  

7.  Entitlement to service connection for a low back disability, to include as due to exposure to ionizing radiation.  

8.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from October 1960 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared at a Videoconference hearing in August 2012.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a skin disability and depression, and claims for entitlement to service connection for a low back disability, hypertension, a thyroid disability, prostate cancer, diabetes mellitus, and a cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for a thyroid disability, relates specifically to an unestablished fact necessary to substantiate the claim.  

2.  Evidence received since the last final decision of record, which denied service connection for prostate cancer, relates specifically to an unestablished fact necessary to substantiate the claim.

3.  Evidence received since the last final decision of record, which denied service connection for diabetes mellitus, relates specifically to an unestablished fact necessary to substantiate the claim.

4.  Evidence received since the last final decision of record, which denied service connection for a cardiac disability, relates specifically to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a thyroid disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material having been received, the claim for service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  New and material having been received, the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  New and material having been received, the claim for service connection for a cardiac disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for a thyroid disability, prostate cancer, diabetes mellitus, and a cardiac disability. The claims on the merits require additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Analysis

The Veteran was initially denied service connection for a heart condition, for a thyroid disability, for diabetes mellitus, and for residuals of prostate cancer in a February 2008 rating decision.  Essentially, there was very little evidence of record at the time of the first denial, and the RO stated that there was no evidence of the claimed disabilities as currently occurring.  As, under any theory of service connection, it is first and foremost a requirement that a current disability be present, the claims for entitlement to service connection were denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran, following the 2008 rating decision, did not submit any additional evidence within a year, and he did not posit a disagreement with the rating action.  Also, at no time were additional service treatment records received.  Thus, the February 2008 rating decision is final, and the Veteran must submit new and material evidence in order to reopen his claims.  See 38 C.F.R. § 3.156.  

The Veteran has submitted private treatment records, dated from 2003 to the present, from several different facilities.  These records document diagnoses of hypothyroidism, diabetes dependent on insulin and oral medication, prostate cancer requiring surgical intervention in 2005, and heart disease requiring stent emplacement and coronary artery bypass and graft surgery.  

The 2008 rating action noted that there was no evidence of current disability, and accordingly, no evidence of a nexus between service and a current disability.  With the above diagnoses added to the record, there is clear evidence that the Veteran experiences a heart disorder, prostate cancer (to include residuals), hypothyroidism, and diabetes.  This evidence is new, and it is most certainly material, in that these diagnoses represent unestablished fact necessary to substantiate the underlying claims.  Accordingly, theses claims are reopened, and to that extent only, are granted.  








(CONTINUED ON THE NEXT PAGE)

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a thyroid disability is reopened; to that extent only, the appeal is granted.  

New and material evidence having been received, the claim for entitlement to service connection for prostate cancer is reopened; to that extent only, the appeal is granted.  

New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus is reopened; to that extent only, the appeal is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a cardiac disability is reopened; to that extent only, the appeal is granted.  


REMAND

The Veteran in this case, both with his petitions to reopen and with the claims being presented on the merits, alleges that he is entitled to service connection for several disabilities all as due solely to exposure to ionizing radiation.  He specifically denies any in-service injury, and while he has testified to having a rash on his head during active duty, he has expressly alleged that all the claimed conditions had onset as due to exposure to ionizing radiation.  

The Veteran does not have any service in what regulations define as a "radiation-risk activity."  See 38 C.F.R. § 3.309.  Nonetheless, he alleges that there was radiation exposure on a direct basis.  Essentially, the Veteran states that he was a demolitionist in the Army, and that in that capacity, while serving in Germany, he handled atomic weapons.  The Veteran stated that he participated in the set up of actual atomic weapons for testing and readiness purposes, and testified that he also engaged in demolition activity of simulated weapons in training exercises.  The Veteran explained that this activity was necessary due to his duty station's proximity to Eastern Europe and the Soviet threat during the Cold War.  

38 C.F.R. § 3.311(a)(2)(iii) pertains to development obligations with regard to claims associated with alleged exposure to ionizing radiation.  Specifically, this regulation provides that "in all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation."  At present, it does not appear as though VA has attempted to locate any records from the Veteran's Army unit which might document his involvement in handling atomic munitions.  The DD Form 214 notes service as a combat engineer with a duty station in Germany, and thus there is a possibility that such weapons were utilized in the course of the Veteran's duties.  The exact unit is D Company, 78th Engineer Battalion.  The Veteran entered military service in October 1960 and separated in October 1962.  Thus, the Joint Services Records Research Center (JSRRC) should be contacted, and unit histories from the Veteran's Engineer Battalion from this time period should be obtained.  Specifically, any and all references to the unit's involvement in the set-up, handling, and simulated demolition of any atomic ordnance should be located and placed in the record.  

Following this development, if there is, in fact, any documentation of involvement with atomic weapons, the claims file should be forwarded to the VA Under Secretary for Health for the calculation of a radiation dose estimate.  Should, however, the unit histories provide no documentation of servicing atomic ordnance, there is no need to provide any estimation of radiation dosage.  








Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

 1. Obtain any VA treatment records subsequent to April 2011 relating to treatment for the claimed conditions.  Associate copies with the record.

2.  Contact the JSRRC and obtain unit records, from October 1960 to October 1962, for Company D, 78th Engineer Battalion.  Specifically, any records which document the servicing of atomic weapons should be obtained, and copies associated with the claims file.  Should no such records be available, annotate the claims file to reflect this.  

3.  If, and only if, the JSRRC returns unit records which document radiation exposure in the servicing of atomic weapons, dispatch the claims file to VA's Under Secretary for Health for the obtainment of a dose estimate based on confirmed radiation exposure.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


